WASHINGTON, Circuit Justice.
This is an action for what is called a malicious prosecution. The grounds of the action are, a vexatious suit, brought against the plaintiff, maliciously and without probable cause, and holding him to excessive bail. The law, in relation to actions of this nature, is not disputed in this case. Demanding excessive bail, although the plaintiff has a well founded cause of action, or holding to bail, when the plaintiff has no cause of action, if done for the purpose of vexation, entitles the party aggrieved, to an action for a malicious prosecution. If bail be not demanded, it is unimportant how futile and unfounded the action may be; as the plaintiff is punished by the payment of costs, and the defendant is not materially injured. Whether the suit was brought maliciously, and for the purpose of oppressing the defendant, is a conclusion to be drawn by the jury, from all the circumstances of the ease. It does not follow, from the plaintiff’s failure to recover in the action, that it was brought with a view to vex, and improperly to injure the defendant. The defect in his right, might not have been known to the plaintiff, or the right may have been questionable. In such or like cases, it •cannot be truly said, that the action was maliciously brought, for the puiposes of oppression. In this case there is no evidence ■of excessive bail having been demanded. It is even questionable whether any was demanded in the particular ease, stated in the declaration. From the evidence of the marshal, the jury may feel themselves at liberty to infer it; and in case they should do so, the only remaining question will be, whether the action was brought, without any probable cause, or not? This will best appear from a view of the transactions which led to that action. The defendant having a mortgage upon the property sold to Piercy, prior to the one given to the plaintiff, and having •obtained a decree for the sale of the property mortgaged, for the purpose of discharging the debt due to him, it was deemed important by the plaintiff, to prevent a sacrifice of the property, which a sale at auction, at that particular time, might have produced; and for this purpose, he proposed to discharge all the defendant’s claims against Piercy, provided the defendant would accept of bills on India for the amount. This was agreed to, and with a view to secure the amount of those bills, in case they should not be paid, and in case they should be paid to vest the legal estate in the plaintiff, for securing his claims against Piercy, it was agreed, that the defendant should become the purchaser of the property at the sale, directed to be made by the decree of the chancellor; aud to this end, the defendant bound himself to bid to the amount of 10,700 dollars, and upon becoming the purchaser, to rent the property to the plaintiff, for a trifling sum, till the fate of the bills should be known. Thus the defendant became the owner of these bills, for a full and valuable consideration; the plaintiff, for his own benefit, undertaking to redeem the first mortgage, and to pay off all the defendant's claims against Piercy. What then could have prevented the defendant from recovering upon those bills, they being returned protested, and he the payee of them, for a valuable consideration? The only reason assigned is. that the defendant had not performed his part of the agreement, by purchasing the mortgaged property; which stip-nlation it is contended, was the consideration for which the bills were drawn. Admit a breach of the agreement by the defendant to have been made, it may well be doubted, whether it could ..have been urged as a de-fence in that action; for although, by the agreement it was stipulated, that upon tlu; purchase of the property being made by the defendant, the bills were to be drawn and delivered, yet they were voluntarily delivered to the defendant, before the sale took place, whereby the plaintiff dispensed with the performance of the precedent consideration. But be this as it may, there can be no doubt, but that the defendant was answerable in damages to the plaintiff, for a breach of his agreement, if indeed any was committed. Suppose then, that the plaintiff had brought such a suit, how would it have been met and repelled? By this unanswerable argument, that the plaintiff had prevented the performance, by deputing an agent to act for him, and to overbid the defendant, let him bid what he pleased, short of the enormous sum of 59,000 dollars. The defendant bound himself to bid, to the extent of 10,700 dollars. He did so, but Morgan, the plaintiff's agent, became the last bidder, aud the property was knocked down to him. Thus, by his,own act, he not only prevented the defendant from complying with his agreement, but he deprived him also of the security -he had contemplated for himself, in ease the bills should be protested; and he also secured for himself, all *332that the agreement had intended, in case the bills should be paid. If the trastee chose to impose terms which he had no right to exact, and in consequence thereof to deprive, or attempt to deprive, the plaintiff of the benefit of the purchase, the defendant was certainly not answerable for it. It is therefore plain, that in an action by the plaintiff against the defendant, to recover damages for a breach of his contract, he must have failed; and if so, he clearly could not have made use of such alleged breach of contract, as a defence to the action on the bills.
The plaintiff desired to be called. Nonsuit.
Thus it.is obvious, that the defendant had not only probable cause of action against the plaintiff, which would of itself be a sufficient answer to this action; but, that his action was in all respects well founded, and that he must have recovered a judgment, if the cause had been tried. It is clear then that the verdict in this case, should be for the defendant